United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Cumberland, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-820
Issued: June 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal from the January 4, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of her claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
November 9, 2006.
FACTUAL HISTORY
On November 13, 2006 appellant, then a 49-year-old distribution process worker, filed a
claim alleging that she sustained an injury to her left foot in the performance of duty on
November 9, 2006: “I … was pulling the carts back on the tracks when I got a strong pain in my
foot that ran up my leg. It felt like pins sticking me.” The Office asked appellant to submit
additional information to support her claim, including a detailed narrative report from her

physician. The Office emphasized that her physician must indicate whether and explain why the
condition diagnosed was believed to have been caused or aggravated by work: “This evidence is
crucial to your claim. You may wish to discuss the contents of this item with your physician.”
On November 17, 2006 Dr. Brian D. Crispell, appellant’s podiatrist, diagnosed left foot
sprain and left tenosynovitis. Radiology studies were negative. On December 1, 2006
Dr. Crispell reported that appellant’s current diagnosis was a sprain of the left foot and ankle.
Appellant had related that she was performing her normal work duties when she injured her left
foot while pushing a cart. Dr. Crispell stated the following in his December 1, 2006 treatment
note: “Patient injured foot at work during activities of pushing object(s) at work.”
In a decision dated January 4, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that the claimed medical condition resulted from the
accepted or established work-related events: “The information did not include a reasoned
medical opinion from the attending physician regarding the relationship between the conditions
that have been diagnosed and the incident that occurred on [November 9, 2006].”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for disability or death
of an employee resulting from personal injury sustained while in the performance of duty.1 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2
Causal relationship is a medical issue3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
1

5 U.S.C. § 8102(a).

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton,
40 ECAB 1143 (1989).
3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

2

ANALYSIS
The Office accepts that the November 9, 2006 work incident occurred as alleged.
Appellant has established an event or incident occurring at the time, place and in the manner
alleged. The question is whether pulling carts back on the tracks on November 9, 2006 caused
an injury.
The Board finds that the medical evidence of record is insufficient to establish her claims.
The Office asked her to submit a detailed narrative report from her physician indicating whether
and explaining why the diagnosed condition diagnosed was believed to have been caused or
aggravated by work. Appellant submitted treatment notes and other medical records, but she did
not submit a narrative report from Dr. Crispell, her podiatrist, addressing how pulling carts back
on the tracks on November 9, 2006 caused or contributed to the diagnosed sprain and
tenosynovitis. As the Office informed appellant, this explanation is crucial to her claim.
Appellant has not met her burden of proof to establish the essential element of causal
relationship. The Board will, therefore, affirm the denial of her claim for compensation
benefits.7
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
injury in the performance of duty on November 9, 2006. The medical evidence fails to explain
how pulling carts back on the tracks caused or aggravated her diagnosed conditions.

7

The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c). The Board has no jurisdiction, therefore, to review Dr. Crispell’s January 17, 2007
narrative report, which appellant submitted on appeal. Appellant may submit this evidence to the Office with a written
request for reconsideration of her claim. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.602.3.b(1) (June 2002).

3

ORDER
IT IS HEREBY ORDERED THAT the January 4, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

